Citation Nr: 1211539	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-29 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a heart disability (hypertrophic cardiomyopathy, status post alcohol septal ablation, right bundle branch block with progressive complete heart block, status post pacemaker implantation). 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hypertrophic cardiomyopathy, status post alcohol ablation, right bundle branch block with progressive complete heart block and pacemaker implantation (claimed as a heart disability).  

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  

In July 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for a heart disability, compensation under 38 U.S.C.A. § 1151 and entitlement to TDIU.  The record shows that the Veteran has been treated at multiple VA medical centers (VAMC) to include Ft. Harrison, Salt Lake City, Great Falls and Denver.  Of record are outpatient treatment records from the Ft. Harrison VAMC from January 2002 to October 2003, February 2004 to November 2008, October 2008 to June 2010 and November 2010 to May 2011; Salt Lake City VAMC records include June 2003, August 2005 and January 2007-April 2007; Denver VAMC records include May 2003- May 2005; and records from Great Falls VAMC include January 2002, May 2003- January 2004, May 2006, March 2007- May 2007 and June 2008.  

At his July 2011 hearing, the Veteran indicated that his file was incomplete and that there were missing records from the Denver, Ft. Harrison and Salt Lake City VAMCs.  While the Veteran has specifically related that records from the Salt Lake City VAMC from about March 29, 2007 to April 15, 2007 were not of file, review of the record shows that such have been obtained and associated with the file.  However, he has expressed without specificity that records from the Denver VAMC are missing and that there is a break in the medical records from the Ft. Harrison VAMC.  Upon review of the record, it is shown that records from the Ft. Harrison VAMC from October 2003 to February 2004 are not of file.  

It is clear that the Veteran has been treated at several VAMCs and at times his treatment at the various VAMCs overlapped.  As the Veteran's has put VA on notice of records that may be missing from his file and that such may be relevant to the claims on appeal, the Board finds that a remand is warranted to obtain these records and associate them with the file.  

Furthermore, we note that during the July 2011 hearing the Veteran expressed that he received Social Security disability benefits.  The record shows that he was granted Social Security benefits in March 2005.  It appears that in March 2007 the RO requested all records and/or decisions from the Social Security Administration that relate to the Veteran's claim for disability benefits.  While the Veteran's 2003 application and assessments dated in 2003 have been obtained, records since that time have not been associated with the file.  On remand, these records should be requested and obtained (if such exists).   

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, a remand is necessary.


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and, after he is informed of what records are of file, ask him to specifically identify which records from the Denver, Salt Lake City and/or any other RO are missing from the file.  Beforehand, he should be provided with the information regarding which records have already been obtained.  Once the requested information is provided, obtain and associate with the file the identified VA outpatient treatment records.  If no records are available, such should be noted in the record.  

2. Contact Social Security Administration (SSA) and request the Veteran's records and/or decisions since 2005.  If no records are available, such should be noted in the record.  

3. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the appropriate time period within which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


